DETAILED ACTION

Response to Preliminary Amendment
The Applicants’ amendment, filed, 01/31/2022, was received and entered. As the results, original claims 1-20 were cancelled. New claims 21-40 were added wherein claims 21 and 31 are independent claims in this application at this time.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-22, 28-29, 31-32 and 38-39 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Perez et al. (US 2008/0106370).
 	Regarding claim 21, Perez et al. (“Perez”) teaches a computer-implemented method for allowing access to a location (i.e., a method for speech recognition facilitated communication to monitor and control access to premises, para. [0071]), the method comprising: 
detecting a user presence corresponding to a first access point (i.e., access device 100, as shown in figure 1, located on driveway, in a lobby to a building, on the doorway to a house, etc., (para. [0022], has a sensor to detect a user presence at the access device, such as a car driving up to the access, receiving an input from the user; etc. para. [0054] and [0074] and if the sensor does not detect the user’s presence, the access device turns to a sleep mode; para. [0094]); 
determining first audio data corresponding to a message (i.e., a prerecorded message is determined and played to the user to verbally request a key or password in order to be granted access through gate 109; para. [0034]); 
causing audio corresponding to the first audio data to be output at the first access point (i.e., the access device 100 (read on the first access point) comprising a speaker 203, as shown in figure 2, to output the prerecorded message to request the user to provide the password previously provided to the user by the tenant; para. [0036]); 
receiving second audio data responsive to the audio (i.e., upon hearing the message, a user may state the speech a spoken password; para. [0036]); 
processing the second audio data to determine that the second audio data represents a passphrase corresponding to access to a second access point different from the first access point (i.e., a speech recognition circuitry of the access device 100 recognized the spoken password and searches for a match in its database; para. [0036] and [0080]); and 
allowing access to the second access point (i.e., if the spoken password is matched, the gate (read on the second access point) is open and allows the user to grant the access or drive through; para. [0036]).
Regarding claim 22, Perez further teaches the gate 109 to be controlled by a gate operator 110 via a command signal to open (lock) or close (unlock) (para. [0031]).
Regarding claim 28, Perez further teaches the access device 100 comprising a circuitry 200, speaker 203 and microphone 204, etc., as shown in figure 1. The circuitry 200 and microphone 204 (as first device) perform speech recognition tasks to detect user input, such as voice dialing, verbally providing the access device with a password, etc. (para. 0043). 
Regarding claim 29, Perez further teaches the speaker 203 to provide the users with verbal instructions (para. [0052]) and to output the prerecord messages to the users at the access device 100 (para. [0036]).
Regarding claim 31, Perez teaches a system (i.e., a system as shown in figures 1 and 2) comprising:
at least one processor (i.e., hardware); and 
at least one memory comprising instructions (i.e., software) that, when executed by the at least one processor (para. [0042]), cause the system to:
detect a user presence corresponding to a first access point (i.e., access device 100, as shown in figure 1, located near or on driveway, in a lobby to a building, on the doorway to a house, etc., (para. [0022], has a sensor to detect a user presence at the access device, such as a car driving up to the access, receiving an input from the user; etc. para. [0054] and [0074] and if the sensor does not detect the user’s presence, the access device turns to a sleep mode; para. [0094]); 
determine first audio data corresponding to a message (i.e., a prerecorded message is determined and played to the user to verbally request a key or password in order to be granted access through gate 109; para. [0034]); 
cause audio corresponding to the first audio data to be output at the first access point (i.e., the access device 100 (read on the first access point) comprising a speaker 203, as shown in figure 2, to output the prerecorded message to request the user to provide the password previously provided to the user by the tenant; para. [0036]); 
receive second audio data responsive to the audio (i.e., upon hearing the message, a user may state the speech a spoken password; para. [0036]); 
process the second audio data to determine that the second audio data represents a passphrase corresponding to access to a second access point different from the first access point (i.e., a speech recognition circuitry of the access device 100 recognized the spoken password and searches for a match in its database; para. [0036] and [0080]); and 
allow access to the second access point (i.e., if the spoken password is matched, the gate (read on the second access point) is open and allows the user to grant the access or drive through; para. [0036]).
Regarding claim 32, Perez further teaches the gate 109 to be controlled by a gate operator 110 via a command signal to open (lock) or close (unlock) (para. [0031]).
Regarding claim 38, Perez further teaches the access device 100 comprising a circuitry 200, speaker 203 and microphone 204, etc., as shown in figure 1. The circuitry 200 and microphone 204 (as first device) perform speech recognition tasks to detect user input, such as voice dialing, verbally providing the access device with a password, etc. (para. 0043). 
Regarding claim 39, Perez further teaches the speaker 203 to provide the users with verbal instructions (para. [0052]) and to output the prerecord messages to the users at the access device 100 (para. [0036]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 23-24, 30, 33-34 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Perez et al. (US 2008/0106370) in view of Daniel-Wayman et al. (US 10,229,548).
Regarding claims 23 and 33, Perez further teaches the speaker 203 for access device 100 to audibly provide users with verbal instruction (para. [0052]). Perez further teaches the access device 100 determines and played the prerecorded message(s) to order to request the user to provide the password (para. [0036] and [0080], [0084]). Peres, however, failed to teach the features of determining third audio data to open a portal corresponding to the second access point and causing audio corresponding to the third audio data to be output at the first access point. 
Daniel-Wayman et al. (“Daniel-Wayman”) teaches an access control device 18, a movable barrier operator 40, such as a lock or latch located on a door of a secured premises 38, guest device 14, owner device 10 and other devices, as shown in figures 1 and 2 (col.4, line 62 through col.5, line 16). Daniel-Wayman further teaches exchange of information between the guest device 12 and the owner device 10 via a software application (“application”) which is downloaded and installed on the guest device 14 in order to run and facilitate the guest gaining access to the secured premises 38 (col.5, lines 24-30 and lines 50-56). When a guest approaches the secured premises 38, the guest device 14 establishes a communication with the owner device 10 via the access control device 18 by the application performed on the guest device 14 (col.7, line 65 through col.8, line 42). Daniel-Wayman teaches that the owner can grant access rights to the guest. The application utilizes access rights data that includes identification information of the access control device 18 and corresponding authorization information of the access control device 18 and control device 18 (col.10, lines 14-19). The application further causes the access rights data to be transmitted to the guest device 14 (col.10, lines 23-28). The guest may read the credentials, such as a code or password from the guest device 14 or the control device 17, and entered into the control device 18 via speech or speech command in order to affect entry to the secured premises 38 (col.10, lines 33-37). The access control device 18 inherently determines the speech, provided by the guest, in order to order to open the portal corresponding to the movable barrier operator. It should be noticed that Daniel-Wayman teaches the credentials outputting via a display as the visual code or password. It is also noted that the access control device is performed as a first access point and the movable barrier operator, such as a secondary device 40 in the access point 42 which performs as a second access point (col.4, 62 through col.5, line 42). It is also obviously to those skilled in the art to output the credentials via a speaker or the like, as well-known in the art.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the use of the features of determining third audio data to open a portal corresponding to the second access point, wherein allowing access to the second access point comprises causing audio corresponding to the third audio data to be output at the first access point, as taught by Daniel-Wayman, into view of Perez in order to securely provide the access to the access point. 
Regarding claims 24 and 34, Daniel-Wayman further teaches the credentials comprising a code and entered into the access control device 18, as a second passphrase in col.10, lines 33-37.
Regarding claims 30 and 40, Daniel-Wayman further teaches appropriate prompts to instruct the guest to enter information as necessary to either confirm the guest device’s presence within the access location area 45 (col.8, lines 19-23). Daniel-Wayman further teaches the credentials comprising a code and entered into the access control device 18, as a second passphrase in order to access to the second access point in col.10, lines 33-37. Therefore, the code or password is for the second access point, not the first access point, such as the guest device’s presence within the access location area 45.
Claims 25 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Perez et al. (US 2008/0106370) in view of Daniel-Wayman et al. (US 10,229,548), as applied to claims 21, 23, 31 and 33 above, and further in view of Blum (US 8,433,281). 
 	Regarding claims 25 and 35, Daniel-Wayman teaches the code provided in the credentials and transmitted to the guest, as discussed above. Perez and Daniel-Wayman, in combination, failed to teach the transmitted message comprising a representation of a description of a location of a key correspondent to the second access point. However, Blum teaches an audible emergency message to be sent out. The audible emergency message comprises a sound signal indicating “next door neighbor in apartment 104 has a key” (col.2, lines 21-25). Thus, the “next door neighbor” is read as “a description of a location of a key” and the “apartment 104” is read as “second access point”. Finally, the audio signal is read as the “third audio data”.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of the third audio data comprising a representation of a description of a location of a key correspondent to the second access point, as taught by Blum, into view of Perez and Daniel-Wayman in order to allow the guest to access the secured premises.

Claims 26-27 and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Perez et al. (US 2008/0106370) in view of Sandvik et al. (US 2013/0268113).
 	Regarding claims 26 and 36, Perez teaches a commercial door operator which is correspond to the first access point and a door access control corresponding to the second access point. Perez failed to teach the second access point correspond to a storage location. However, Sandvik et al. (“Sandvik”) teaches a system and a method for storing medical packages with a number of access points located in multiple locations. For examples, an access point is located at the entrance to a treatment or care facility (or a building) and another access point is located at an intermediate storage where the packages are stored (para. [0068]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of the first access point corresponds to an entrance to a first building and the second access point corresponds to a storage location, as taught by Sandvik, into view of Perez in order to protect the secured areas.
	Regarding claims 27 and 37, Perez teaches the depot or intermediate storage (building) could have two access points for use as the entrance and exit (para. [0068]). However, it is noted that the two access points are obviously modified as the first access point for the entrance and the second account point as a second account point to the depot or intermediate storage.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21 and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,212,393 and over claims 1-18 of U.S. Patent No. 10,447,864. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are broader in scope than the claims of the patent and/or recited in different words (In re KARLSON (CCPA) 136 USPQ 184 (1963)).
 	Regarding claims 22-30 and 32-40, they are dependent claims on each of the independent claims 21 and 31, respectively. They are rejected with the same reasons set forth in the rejections of claims 21 and 31 above.













Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH TIEU whose telephone number is (571)272-7510. The examiner can normally be reached on 9-5. The Examiner’s fax number is (571) 273-7510 and E-mail address: BINH.TIEU@USPTO.GOV.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S. TSANG can be reached on (571) 272-7547.
Any response to this action should be mailed or handed carry deliveries to:

				Commissioner of Patents and Trademarks                         		
401 Dulany Street
 				Alexandria, VA 22314

		Or faxed to: (571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (FAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the FAIR system, see http://pair-direct.uspto.gov.  If you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Binh Kien Tieu/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        						
						
Date: November 2022